AFFIRMED; Opinion Filed February 27, 2014.




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01049-CR

                             JOHN ALCANTAR ALVA, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F11-31394-I

                                  MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Myers

       John Alcantar Alva appeals following the adjudication of his guilt for aggravated assault

with a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court

assessed punishment at ten years’ imprisonment. On appeal, appellant’s attorney filed a brief in

which he concludes the appeal is wholly frivolous and without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant.
       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                     / Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131049F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JOHN ALCANTAR ALVA, Appellant                     Appeal from the Criminal District Court
                                                  No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01049-CR       V.                       F11-31394-I).
                                                  Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                      Justices Lang-Miers and Lewis
                                                  participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                         / Lana Myers/
                                                         LANA MYERS
                                                         JUSTICE




                                            -3-